      Case 1:19-cv-00481-JTN-ESC ECF No. 3 filed 06/18/19 PageID.24 Page 1 of 1 Reset Form
 W DMI Corporate Disclosure Statement pursuant to Fed. R. Civ. P. 7.1 or Fed. R. Crim. P. 12.4 (4/06)




                                             UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF MICHIGAN

Citizens Insurance Company of Ame

                       Plaintiff(s),                                             Case No.          1:19-cv-481

 v.
                                                                                 Hon. Janet T. Neff
Nilfisk, Inc. and Alkota Cleaning Syst
             Defendant(s).
 __________________________________/


             DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

                                                                                                        Nilfisk, Inc.
 Pursuant to Federal Rule of Civil Procedure 7.1,                                   _________________________________
                                                                                                        (Party Name)
 makes the following disclosure:

            1. Is party a publicly held corporation or other publicly held entity?                                      Yes   ✔ No

            2. Does party have any parent corporations? ✔ Yes            No
               If yes, identify all parent corporations, including grandparent and great-grandparent
               corporations:
                   Nilfisk U.S. Holding, Inc.; Nilfisk A/S (Danish Corporation); Nilfisk Holding A/
                   S (Danish Corporation)


            3. Is 10% or more of the stock of party owned by a publicly held corporation or other
               publicly held entity? ✔ Yes       No
               If yes, identify all such owners:
                   Nilfisk Holding A/S



            4. Is there any other publicly held corporation or other publicly held entity that has a direct
               financial interest in the outcome of the litigation?    Yes ✔ No
               If yes, identify entity and nature of interest:




                        June 18, 2019                                                           /s/Matthew J. Stanczyk
 Date: __________________________                                                ___________________________________
                                                                                                          (Signature)
                                                                                  Matthew J. Stanczyk (P39559)
                                                                                  Plunkett Cooney
                                                                                  Attorney for Nilfisk, Inc.
                                                                                  150 West Jefferson, Suite 800
                                                                                  Detroit, MI 48226
                                                                                  (313) 983-4823/ f-(248) 901-4040
                                                                                  mstanczyk@plunkettcooney.com
